Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/29/22.  Claim(s) 1-10 and 12 are cancelled.  Claim(s) 27 is new.  Claim(s) 11 and 13-27 are pending. Claim(s) 16-25 have been withdrawn.  Claim(s) 11, 13-15, 26, and 27 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
The amendments to the claims have precipitated a new issue, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bydlinski et al. (WO 03/062229 A1; of record) in view of Advanced Practical Organic Chemistry (Leonard, John Lygo, Barry Procter, Garry. (2013). Advanced Practical Organic Chemistry (3rd Edition). Taylor & Francis; relevant excerpts attached; hereinafter “Leonard et al.”; of record).
The instant claims are generally drawn to the synthesis of troxacitabine via the following steps:
a first synthesis step wherein trimethyliodosilane is dropped into a mixture of a Formula I compound and dichloromethane at 0±3°C under protection of inert gas, mixed to react for 2.5±0.5 h, then hexamethyldisilazane and N4-acetylcytosine is added, and mixed to react for 3.5±0.5 hand produce a first reaction system;
a first purification step wherein temperature of the first reaction system is increased to 22±3°C, sodium thiosulfate aqueous solution (related to claim 26) is dropped in, and diatomaceous earth is added, followed by mixing and filtration to produce a filter cake and a filtrate;
washing the filter cake, adding dichloromethane at 27±3°C, followed by mixing and filtration to produce a first solid and a first solvent;
separating the first solvent from the first solid;
combining the filtrate and the first solvent to form a mixture;
separating an organic phase from the mixture and drying after washing;
removing the solvent from the filtrate and mix the resulted residues with acetone and isopropyl acetate
mixing the residues with acetone and isopropyl acetate to make a residue mixture;
heating the residue mixture to reflux, mixing and reducing temperature to 22±3°C to provide a reduced temperature mixture;
filtrating the reduced temperature mixture, drying and obtaining a second solid;
combining the first solid and the second solid to form a solids mixture;
adding isopropyl acetate and acetone to the solids mixture, and refluxing to heat;
mixing, reducing the temperature to 22±3°C and filtrating to obtain a further solid; washing and drying the further solid to obtain a Formula II compound;
a second synthesis step wherein the Formula II compound and methanol are combined, mixed, dropped in sodium methoxide-methanol solution and sit to react at 22.5±2.5°C for 5 h to produce a second reaction system;
a second purification step wherein the second reaction system is adjusted to a pH of 6.5±0.5 at 0±3°C, loaded on to a silica gel column, and eluted, and a distillate is collected which contains a produced Formula III compound;
evaporating the distillate to dryness, adding dehydrated alcohol and mixing;
heating to reflux, reducing temperature to below room temperature and mixing for 12±2 h;
further reducing temperature to 2.5±2.5°C, mixing for 4.5±0.5 hand filtrating to obtain a further filter cake;
performing suction filtration of the further filter cake and drying to obtain the Formula III compound

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, in the first synthesis step, weight ratio of the Formula Icompound:dichloromethane:trimethyliodosilane:hexamethyldisilazane N4-acetylcytosine is 1:18.0:1.5:3.64:1.15 (related to claim 13), and wherein, in the second purification step, the eluent for the silica gel column is dichloromethane, methanol or a mixture thereof, with a volume ratio of dichloromethane: methanol being 4:1 (related to claim 14).
Bydlinski et al. discloses the synthesis shown below (i.e. the same compounds and intermediates as instantly claimed; see, for example, Examples 12 and 13 on pp. 33-35, and the whole document), which for the sake of clarity is reworded and arranged below to best align with the instant limitation.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Bydlinski et al. took a solution of Benzoic acid 4(R,S)-acetoxy[1,3]dioxolan-2(S)-ylmethyl ester in methylene chloride cooled to 0-5°C, added TMSI and stirred at 0-5°C for 2 hours (i.e. the same compound as instant formula I in the same solvent at a significantly overlapping temperature with the same reagents for the same time).
Bydlinski et al. then added HMDS to the solution followed by N-acetylcytosine, stirred at 0-5°C for 3 hours, then sodium thiosulfate solution was added (i.e. the same reagent(s) at the same temperature for the same time as instantly claimed).
After the reaction, Bydlinski et al. separated the organic layer, washed it, and filtered it, separated the organic layer and concentrated it, treating the solid residue with acetone and isopropyl acetate.  Said mixture was heated at reflux, cooled to ambient temperature (i.e. about 22 °C), the solid precipitate was filtered and dried, and the two isomers were separated by crystallization.  Thus Bydlinski et al. synthesizes compounds 9A and 9B, which is equivalent to instant Formula II.
Bydlinski et al. takes said product, slurries in MeOH/EtOH:1/1 at 20°C (i.e. the same as the instant temp), adds MeONa and stirs for 3 hours, concentrates in vacuo and crystallizes the solid product (i.e. the instant Formula III).
Bydlinski et al. additionally teaches the application of common laboratory techniques such as the use of an inert atmosphere during reactions (see, for example, Example 4 on pg. 24, Example 6 on pg. 27, Example 8 on pg. 28), filtering with the aid of Celite (i.e. diatomaceous earth; see, for example, Example 2 on pg. 21 and Example 5 on pg. 26), drying solvent mixtures (see, for example, Example 1 on pg. 20, Example 3 on pg. 23, Example 5 on pg. 26), purification via column chromatography (i.e. on a silica gel column including the use of a mixture of dichloromethane and methanol; see, for example, Example 1 on pp. 20 and 21, Example 3 on pg. 23, Example, 9 on pg. 29, Example, 11 on pg. 33) purification via crystallization/recrystallization (e.g. from ethanol; see, for example, Example 8 on pg. 28, Example 9 on pg. 29, Example 12 on pg. 34).
With respect to instant claim 13 Bydlinski et al. further teaches that the amount of dichloromethane used is about 12-27 times the weight of the acetoxy dioxolane (i.e. the instant compound of formula I; see, for example, the examples) with the majority of ratios being about 1:20 (i.e. a range that is close/overlapping with the instant range), teaches that the amount of TMSI is used in a molar ratio of about 1-1.2 equivalents with respect to the acetoxy dioxolane (the Examiner calculates that the instantly claimed 1:1.5 wt ratio is about a 1:1 molar ratio; see, for example, pg. 12 lines 9-18 and the examples), teaches that the HMDS is used in a molar ratio of about 1-5 equivalents with respect to the pyrimidine (i.e. the N4-acetylcytosine; see, for example, pg. 13 lines 8-19) and exemplifies this as stated above with 36.36 g of HMDS for 10.35 g of the acetylcytosine (the Examiner calculates that this is about 4.04:1.15 vs the instant 3.64:1.15), and both teaches and exemplifies throughout the disclosure that the amounts of the reagents and the solvents are to be adjusted as needed by the skilled artisan (i.e. they are result-effective).
With respect to instant claim 14 Bydlinski et al. discloses as above with respect to column chromatography, and further exemplifies the purification of the analogous steps utilizing volume ratios of dichloromethane:methanol from 1:25 (see, for example, Example 9 on pg. 29) to 99:1 including the use of gradients (i.e. adjusting the ratios throughout the purification; see, for example, Example 3 on pp. 23 and 24) thus teaching that not only can dichloromethane and methanol combinations be used to successfully chromatograph the instant class of adducts, but that the amounts can, and should, be varied to optimize the process for the substrate and efficiency.
Bydlinski et al. does not specifically disclose all of the same details such as the use of the inert atmosphere for step 1, the drying of the solvent in step 1, the Celite for step 2, the acidification of step 2, the column in step 2 or some of the ranges.
Leonard et al. is a general text on common laboratory practices.  Leonard et al. discloses what was known at the time with respect to typical techniques, equipment, and practices carrying out organic synthesis, and reflects what was already disclosed and taught by Bydlinski et al.
As disclosed in the attached sections of Leonard et al. the instantly claimed techniques, i.e. those disclosed and discussed in Bydlinski et al., were well-known and commonplace techniques including the use of inert atmospheres for reactive reagents (e.g. TMSI; see, for example, 9.2 Reactions with air-sensitive reagents and the whole document), the use of filter aids including Celite (i.e. diatomaceous earth; see, for example, 10.3.1 Typical isolation from an aqueous work-up), the use of awueous sodium thiosulfate solution (see, for example, 10.2.5 Reactions involving oxidizing mixtures that may contain peroxide residues), drying a solvent (e.g. with sodium sulfate or magnesium sulfate; see, for example, 10.3.1 Typical isolation from an aqueous work-up), neutralizing/acidifying a basic reaction when complete (see, for example, 10.2.1 Strongly basic nonaqueous reactions), purifying via flash chromatography including the determination of appropriate solvent mixtures/ratios to use (i.e. eluted through a silica gel column; see, for example, 11.5 Flash chromatography), a variety of crystallization/recrystallization techniques for recovery and/or purification of the products (see, for example, 10.3 Isolation of the crude product, 11.2 Crystallization, and throughout), as well as many others.
It would have been obvious to one of ordinary skill to use the instantly claimed methods and techniques in the synthesis of the claimed compounds.
One of ordinary skill would have been motivated to use the claimed methods and techniques in the synthesis of the claimed compounds because the prior art discloses the synthesis and purification of the instantly claimed compounds, and the only differences are minor differences in technique and amounts within ranges.  However, these techniques are well known, both in the cited prior art of Bydlinski et al. and in the general knowledge held in the field, as shown by Leonard et al., and the ranges are described in the cited prior art as well as being shown to be result-effective.
The minor differences between the methods of Bydlinski et al. and the instant claims would have been obvious under several typical rationales including:  the combining of prior art elements according to known methods to yield predictable results, the simple substitution of one known element for another to obtain predictable results, the use of known technique(s) to improve similar methods or products in the same way, the application of a known technique(s) to a known method or product ready for improvement to yield predictable results, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, and the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
Only one of the above listed rationales is required to properly make the instant claims obvious, however it is clear that many are available in the instant case, thus indicating the level of obviousness of the instant claims.
The differences are well-known and non-critical variances in known technologies that would have been expected to provide the same compound (i.e. would have led to predictable results), the substitution of the well-known and well-understood techniques would have been obvious.

Response to Arguments
The Applicant argues “In the prior response, it was pointed out that this missing subject matter was instrumental in allowing the scaling up the process to a commercial scale, see specification at paragraphs [0004], [0037] and [0052]. It is submitted that this discussion in the office action is evidence of surprisingly good results obtained with the specific method steps of the present claims, and therefore that there is evidence to overcome the prima facie case of obviousness asserted in the office action.”
This is not found persuasive.  The so-called missing subject matter is made up of routine adjustments that were taught by the prior art, and those of skill understand to be result effective and adjustable.  It is not sufficient top merely argue that the instantly claimed method is somehow better, it must be somehow shown or demonstrated.
The sections of the instant specification that the Applicant points to for support, paragraphs [0004], [0037] and [0052], are generally drawn to things that were already addressed in the prior Office action.
Paragraph [0004] and [0052] are drawn to only using two steps (which is the same number as the prior art), is in particular suitable for scale up and thereby highly suitable for commercial production (the steps are essentially the same as the prior art, so it would share this benefit), the products derived by this synthesis method provides multiple crystal forms of troxacitabine (the prior art discloses the same synthesis of the same compound in the same fashion and in the same number of steps and it is not clear that the crystal structure of the prior art is different; the crystal form is not claimed and therefore does not impart patentability).
Paragraph [0037] and [0052] are drawn to the yield and purity of the products and the crystal form.  Again, the crystal form is not claimed, and both the yield and the purity are no higher than those shown by the prior art.

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation “removing solvent from the filtrate” in the middle of pg. 3 as submitted.  There is insufficient antecedent basis for this limitation in the claim.
The most recent amendment removed the filtration step, so the filtrate limitation above no longer has antecedent basis.

Conclusion
Claim(s) 1-10 and 12 are cancelled.  Claim(s) 16-25 have been withdrawn.  Claim(s) 11, 13, 14, and 26 are rejected.  Claim(s) 15 and 27 are allowed.  
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627